Citation Nr: 0303989	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds to the chest, legs, jaw, and ears.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claims of entitlement to 
service connection for residuals of shrapnel wounds to the 
chest, legs, jaw, ears, arms, right index finger, right foot, 
and abdomen.  The RO also denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder and residuals of a head wound.  The veteran filed a 
timely notice of disagreement and the RO subsequently 
provided the veteran a statement of the case (SOC).  In 
January 2002 the veteran perfected his appeal, and the issues 
were subsequently certified to the Board.  

The Board notes that the veteran's claims of entitlement to 
service connection for residuals of shrapnel wounds to the 
abdomen, left forearm, right finger, right heel, and right 
medial elbow were granted in subsequent RO rating decisions 
dated in October 2001 and January 2002.  In addition, the 
veteran's claims of entitlement to service connection for 
PTSD and residuals of an injury to the head were granted in 
May 2001 and October 2002, respectively.  Those RO rating 
decisions represent full grants of the benefits sought on 
appeal, i.e. service connection, and those issues are 
therefore no longer before the Board and will be discussed no 
further herein.  

The issues remaining on appeal were also the subjects of a 
supplemental statement of the case (SSOC) issued in October 
2002.


FINDING OF FACT

The veteran has no current disability of the chest, legs, 
jaw, or ears that is residual of any incident or event of 
active military service.  


CONCLUSION OF LAW

The veteran has no current disability of the chest, legs, 
jaw, or ears that was either incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOC provided by the RO in January and October 2002, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  The 
Board notes that the veteran and his representative were sent 
a letter describing the procedures under the VCAA in March 
2001, and that the SOC contained the new evidence-development 
regulation issued pursuant to the VCAA, 38 C.F.R. § 3.159.  
More specifically, the veteran has been advised that the RO 
would obtain VA treatment records and any adequately 
described private treatment records on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Factual Background and Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge, DD Form 214 MC, indicates that his 
military occupational specialty was rifleman.  He was awarded 
the Combat Action Ribbon, which in the absence of clear and 
convincing evidence to the contrary is a sufficient 
indication that the veteran engaged in combat with the enemy.  

In July 1999 the veteran filed a claim seeking service 
connection for residuals of shrapnel wounds to the chest, 
abdomen, legs, arms, jaw, right index finger, right foot, and 
left ear.  

VA outpatient treatment records dated in December 1997 
indicate that the veteran had residual shrapnel in his 
abdomen.  At the time the veteran reported that he had had 
shrapnel removed from several other areas in the past.  

The veteran was afforded a VA examination in September 2001, 
to which he reported with complaints of residuals of shrapnel 
wounds to the chest, legs, arms, right index finger, right 
foot, jaw, abdomen, and right ear.  He indicated that some of 
the shrapnel had been removed in the early 1970's at the 
Livermore VA medical facility.  

Physical examination revealed well-healed and non-tender 
scars on the veteran's abdomen in the left upper quadrant, 
which the examiner indicated could have resulted from 
shrapnel removal.  The examiner noted two spots on the 
veteran's abdomen that appeared to be retained shrapnel 
fragments.  There was also a 1.5-centimeter (cm) surgical 
scar on the veteran's left forearm.  Examination also 
revealed a 1.5 cm scar on the veteran's right index finger, 
and a surgical scar on the medial and posterior aspect of the 
right heel, that were also consistent with removal of some 
retained fragments.  The examiner specifically noted that he 
was unable to detect any scars on the veteran's face, jaw, 
left leg, foot, or ear.  According to the examiner "many of 
these scars from so long ago are well enough healed that they 
are [apparently] not visible any more."  X-rays revealed no 
residual shrapnel fragments.  

That a condition or injury occurred in service alone is not 
enough; there must be permanent disability resulting from 
that condition or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In the present case, the competent evidence of record 
indicates that the veteran was involved in combat with the 
enemy and suffered some shrapnel wounds.  As revealed by the 
veteran's September 2001 VA examination, he has residuals of 
shrapnel wounds to the abdomen, left forearm, right finger, 
right heel, and right medial elbow.  In other words, there is 
no doubt that he did in fact suffer shrapnel wounds in 
service.  

The Board acknowledges the veteran's brave and heroic 
service.  However, as indicated above, the fact that he 
suffered shrapnel wounds in service is not enough to grant 
his claim of entitlement to service connection.  There must 
be a current condition, disability, or injury due to those 
shrapnel wounds.  See Degmetich, supra.  Although the veteran 
has current residuals of the abdomen, left forearm, right 
finger, right heel, and right elbow (and has been 
appropriately service-connected for those), there is evidence 
of any residuals of shrapnel wounds to the chest, legs, jaw, 
or ears.  

Therefore, service connection is not warranted for residuals 
of shrapnel wounds to the chest, legs, jaw, or ears.  


ORDER

Entitlement to service connection for residuals of shrapnel 
wounds to the chest, 
legs, jaw, and ears is denied.  




		
	ANDREW J. MULLEN
Veterans Law Judge
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

